EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) Suite 1600, 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change March 4, 2014 Item 3 News Release The news release dated March 4, 2014 was disseminated through Marketwire and filed on SEDAR. Item 4 Summary of Material Change Pretivm announced highlights from the fourth quarter of 2013 and updates for the high-grade gold Brucejack Project in northern British Columbia. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm announced highlights from the fourth quarter of 2013 and updates for the high-grade gold Brucejack Project in northern British Columbia. Fourth Quarter 2013 Highlights and Significant Events ● In early October 2013, processing of the material from the 10,000-tonne Valley of the Kings Bulk Sample Program (“the Program”) commenced at a custom mill located in Montana; and on October 9th Pretivm announced that Strathcona Mineral Services Ltd. withdrew from the Program. ●
